Adams, J.,
dissenting. — The findings of the court do not in my opinion show that John Osborn was a “poor person” within the meaning of the statute. The findings- show affirmatively that he had “the right to some personal property such as is usually found on a farm.” Mrs. Osborn in her testimony says:- “We have hogs, cattle, and horses; we have stock.” The holding that he is a “poor person” appears to be based upon the idea that he has been deprived of the possession of his property. But it is not so found by the court nor does the evidence so show. The finding is that the personal property “had all slid into the possession of, or had been by superior force taken possession of by Henry Osborn and his mother.” The court did not find positively that any force had been used, and I am unable to discover any evidence that there had been. Mrs. Osborn in speaking of her husband said: “He has had as much control of the property thé last two years as any one if he wants to,” and I am not able to find any evidence to the contrary. The defendant Henry Osborn appears to have been at work upon the farm as an employe. The undisputed evidence shows that the work was done upon the farm mainly by Mrs. Osborn and her children, %nd that the defendant Henry took the lead. To this extent the personal property had slid into the possession of Henry and his mother. But while Osborn was living with his family, he appears to have been in the possession of his property in the same sense that any farmer is in possession of his property upon liis farm, while living with his family upon the farm, but on account of bodily infirmity not participating to any great extent in its care or management. The evidence, I think, does not show that.he was ever denied the right to make sale of what they had to sell, if he chose to exercise the right. It is shown, indeed, that he did sometimes exercise such right and receive the money. He was not unable to do so, and his omission to do so appears to have been a matter of his own volition. I cannot, then, attach much importance to the finding that the *215property on the farm had slid .into the possession of Mrs. Osborn and the defendant Henry.
The majority opinion proceeds upon the theory that Osborn was driven from home, or at least that he was justified in leaving it; but the court below did not so find, and I think could not properly have done so upon the evidence. It may be conceded that the evidence shows that Osborn’s family did not at all times use proper language toward him. But it was not wholly the fault of the family. Osborn, was addicted to drink, and quarrelsome; and while he said in his testimony: “I hare as much affection for my wife as men generally have for their wives,” the undisputed evidence shows that he struck her at four different times, and for years threatened to kill her. He admits that he. made such threats, and it is proven that he told his neighbors that he intended to kill her, and also intended to kill his son Henry.
The majority opinion states that Henry struck his father and was fined for it. This is not denied. But if this fact is of any importance as tending to support the ruling that Osborn was a proper subject for county relief, it ought to be stated that there were mitigating circumstances. On one occasion when the family was at table, one of the too frequent family altercations occurred. Osborn was about to strike his wife with a chair when Henry struck him with his open palm upon the face. This is all the violence, I think, which the evidence shows was inflicted by Henry or his mother. It is true Osborn testifies that his wife threw water upon him, but she denied it, and the court below made ■ no such finding. He testified that he was kept in a cellar. But what he called a cellar appears to have been a basement room, with half windows above ground, and furnished with a stove and a little other furniture. Besides, according to the testimony of three witnesses, each as credible as he is, he was not kept there, but had the freedom of the house, and occupied the basement when he did occupy it, only from choice. The court, indeed, found that “the defendant and his mother *216liave offered, and have at all times been willing to maintain said John Osborn in sickness and in health as they do themselves.” This shows that he had the freedom of the house and shared with the other members of the family in whatever comforts they enjoyed. It is true that the court found that in sickness Osborn was not furnished with what he needed. The evidence shows that at one time Osborn was sick and thought he needed a physician, but the other members of the family thought otherwise and no physician was called. The sickness does not appear to have been a serious one. He recovered, and was not justified I think in leaving home upon such ground.
There are some statements made in the opinion as to the treatment which Osborn received from his younger son, about fourteen years old, called Charlie. On one occasion it appears that Charlie threw some clods of dirt at him. Whether this was done in pleasantry or a quarrel does not appear, but we presume it was in a quarrel. Tet Henry testifies that Charlie was his father’s best friend. I do not think that. Osborn was justified in leaving home. The evidence shows that .there had been no unkindness or trouble for several weeks before he left. He admitted this, and stated that he did not think of applying for county aid when he left.
Rut if he had been justified in leaving home, I do not think that for that reason he could be deemed a “poor person” within the meaning of the statute, regardless of the amount of property of which he was the owner.
Ch. J. Servers concurs with me in this dissent.